Appellant was convicted in the District Court of Eastland County of selling intoxicating liquor, and his punishment fixed at one year in the penitentiary.
B. O. Harrison testified that he got a bottle of whisky from appellant; that he called for a pint and that appellant said he did not sell it by that size. Witness said he asked appellant what it was worth and he said $1.50, and witness told him that he did not have the money but would pay him when his pay-check came. Appellant said something to him about. "Go on with it", but said nothing to him at that time to the effect that he was giving him the whisky, or that he did not expect him to pay for it. After appellant was indicted he came to witness and told him that he would not charge him for the liquor. Aside from the statement testified to by this witness that appellant told him to "Go on with it", there is nothing in the record supporting or suggesting the proposition that the transaction was other than a sale for which appellant expected pay when the check of the witness came. It is in testimony that a few days later the officers went with said witness to appellant's place, and that a request was made of him at that time to sell some whisky, *Page 662 
to which he replied that he was sorry he was out, that he had just sold all he had.
Appellant combated the proposition of sale, and testified that he did not sell the State witness any whisky, but said that he gave him a small quantity in a beer bottle because said witness told him his wife was sick. The two men were in conflict as to whether anything was said about the wife of State witness being sick, one affirming and the other denying it. Appellant introduced two witnesses who testified that State witness Harrison said that he did not buy any whisky from appellant. One of these men avers that the statement was made in answer to a direct question put by him to Harrison. The occasion testified to by both men was the same and their testimony is in conflict with each other on a number of points. The one of said witnesses who stated that he asked Harrison the direct question if he bought any liquor from appellant, admitted to being a strong friend of appellant, and that he came from Desdemona to Eastland to get a bond made for appellant. He said he was in the real estate and oil lease business, but admitted he did not have much business at the time he was testifying. Appellant introduced another witness who testified that on a different occasion from that referred to by the two witnesses just mentioned, he heard Harrison say that he did not buy any whisky from appellant. This defense witness had bought a hotel from appellant some three years prior to this transaction, and admitted that he was a very close friend of appellant, and that appellant always stopped with him when in his town, etc. etc. These matters of conflict were for the jury, and if the State witness made out a case, it would not ordinarily be disturbed by us.
The charge of the court on the question of sale contained the following:
"You are further instructed that by the term 'Sale' as hereinabove referred to is meant an agreement whereby the seller transfers the property in goods to the buyer for a consideration called the price. A contract by which property is transferred from the seller to the buyer for a fixed price in money is money paid or agreed to be paid by the buyer.
"In this connection you are charged that if you believe from the evidence that at the time of the alleged sale as charged in the indictment, there was no intention on the part of the defendant to sell the prosecuting witness liquor and no intention to accept pay or compensation therefor, but at the time of the transaction it was the intention of the defendant to make a gift of said whisky to the prosecuting witness, or if you have a reasonable doubt in this connection, you will acquit the defendant and say by your verdict 'Not Guilty.' " *Page 663 
The facts being substantially as stated by us above, and the court having pointedly called the attention of the jury in the charge just quoted to the question as to whether there was any intention to make a sale or a gift, we are unable to agree with appellant's insistence that the facts do not support the verdict of the jury.
Finding no error in the record, the judgment will be affirmed.
                    ON MOTION FOR REHEARING.